Case 5:20-cv-00189-TAD-MLH Document 13 Filed 09/24/20 Page 1 of 1 PageID #: 55




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      SHREVEPORT DIVISION

 DEMETRIUS HAYES                                            CIVIL ACTION NO. 20-189-P

 VS.                                                        JUDGE TERRY A. DOUGHTY

 CADDO PARISH SHERIFF’S                                     MAG. JUDGE HORNSBY
 OFFICE, ET AL

                                           JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 12] having been

 considered, no objections thereto having been filed, and finding that same is supported by the

 law and the record in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Demetrius Hayes’

 Complaint is DISMISSED WITHOUT PREJUDICE sua sponte, for failure to prosecute,

 pursuant to Rule 41(b) of the Federal Rules of Civil Procedure as interpreted by the court and

 under the court's inherent power to control its own docket .

        MONROE, LOUISIANA, this 24th day of September, 2020.



                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
